Exhibit 10.3

 

[g98262koi001.jpg]

 

 

AGREEMENT

 

BETWEEN

 

TETON ENERGY CORPORATION

 

AND

 

ANDREW M. SCHULTZ

(Executive)

 

This agreement, dated as of April 1, 2006 (the “Agreement”), is entered into by
and between Teton Energy Corporation, a Delaware corporation (the “Company”),
and Andrew M. Schultz (“Executive”) (collectively, the “Parties,” individually,
a “Party”).

 

Whereas, the Executive has been providing services for the Company under a
consulting agreement as a contract petroleum engineer; and

 

Whereas, the Parties desire to establish the rights, duties and obligations of
each, which shall be generally stated herein and which may be more fully stated
in other agreements between the parties, including performance share agreements,
restricted stock award agreements, and other employment or incentive related
agreements as the Company or its Board of Directors may adopt from time to time;

 

Now, Therefore, in consideration of the promises, and for other good and
valuable consideration, the Company and Executive agree as follows:

 

Teton Energy Corporation • 410 17th Street, Suite 1850 • Denver, CO 80202 • Tel:
303-565-4600

 

--------------------------------------------------------------------------------


 

ARTICLE ONE

 

EMPLOYMENT AGREEMENT

 

1.1                               Title and Duties.

 

(i)                                     Executive shall serve as Vice President,
Production of the Company.

 

(ii)                                  Executive’s employment shall be for an
initial term of one (1) year, commencing from April 1, 2006. The term of this
Agreement shall be automatically extended on the day after the first year
anniversary of the date of this Agreement, and on each second anniversary
thereof, for an additional two (2)-year periods unless, with respect to any such
extension, either party notifies the other in writing, not less than 60 days
prior to any anniversary hereof, that he or it, as the case may be, desires to
terminate this Agreement as of the end of its term.

 

(iii)  Executive shall report to the Chief Executive Officer (the “CEO”) and in
his capacity as an officer of the Company shall perform such duties and services
as may be appropriate and as are assigned to him by the CEO. During the term of
this Agreement, Executive shall, subject to the direction of the CEO, oversee
and direct the operations of the Company, and shall perform such duties as are
customarily performed by a vice president of production of a company such as the
Company or as are otherwise delegated to him from time to time by the Company’s
CEO.

 

(iv)  During the term of this Agreement, except as otherwise approved by the CEO
or as provided below, Executive shall devote substantially all of his entire
working time, attention and energy to the business and affairs of the Company
and in the advancement of the best interests of the Company and its
subsidiaries. The foregoing shall not, however, preclude Executive from devoting
reasonable time, attention and energy in connection with the following
activities, provided that such activities do not materially interfere with the
performance of his duties and services hereunder:  (a) serving as a director or
a member of a committee of any company or organization, if serving in such
capacity does not involve any conflict with the business of the Company or any
subsidiary and such other company or organization is not in competition, in any
manner whatsoever,

 

2

--------------------------------------------------------------------------------


 

with the business of the Company or any of its subsidiaries; (b) fulfilling
speaking engagements; (c) engaging in charitable and community activities; and
(d) managing his personal business and investments.

 

Specifically, during the entire term of this Agreement, including any extension
thereof, the Executive shall devote his full business time, effort, skill and
attention to the affairs of the Company and its subsidiaries, will use his best
efforts to promote the interests of the Company, and will discharge his
responsibilities in a diligent and faithful manner, consistent with sound
business practices. In furtherance of the foregoing:

 

(w) The Executive represents that his employment by the Company will not
conflict with any obligations which he has to any other person, firm or entity.
The Executive specifically represents that he has not brought to the Company
(during the period before the signing of this Agreement) and he will not bring
to the Company any materials or documents of a former or present employer, or
any confidential information or property of any other person, firm or entity.

 

(x) Executive shall not, without disclosure to and approval of the Board of
Directors of the Company, directly or indirectly, assist or have an active
interest in (whether as a principal, stockholder, lender, employee, officer,
director, partner, venturer, consultant or otherwise) in any person, firm,
partnership, association, corporation or business organization, entity or
enterprise that competes with or is engaged in a business which is substantially
similar to the business of the Company except that ownership of not more than 2%
of the outstanding securities of any class of any publicly-held corporation
shall not be deemed a violation of this sub-paragraph 1.1(iv)(x). Executive and
the Board agree that the list of activities and interests attached as Exhibit A
to this Agreement shall be considered appropriately disclosed and approved.

 

(y) Executive shall promptly disclose to the directors of the Company, in
accordance with the Company’s policies, full information concerning any
interests, direct

 

3

--------------------------------------------------------------------------------


 

or indirect, he holds (whether as a principal, stockholder, lender, executive,
director, officer, partner, venturer, consultant or otherwise) in any business
which, as reasonably known to Executive, purchases or provides services or
products to, the Company or any of its subsidiaries, provided that the Executive
need not disclose any such interest resulting from ownership of not more than 2%
of the outstanding securities of any class of any publicly held corporation.

 

(z) The Executive shall not disclose to any person or entity any confidential or
secret information with respect to the business or affairs of the Company, or
any of its subsidiaries or affiliates.

 

Nothing in this Agreement shall be deemed to preclude the Executive from
participating in other business opportunities if and to the extent that:
(i) such business opportunities are not directly competitive with, similar to
the business of the Company, or would otherwise be deemed to constitute an
opportunity appropriate for the Company, (ii) the Executive’s activities with
respect to such opportunities do not have a material adverse effect on the
performance of the Executive’s duties hereunder, and (iii) the Executive’s
activities with respect to such opportunity have been fully disclosed in writing
to the Company’s Board of Directors.

 

1.2                               Base Salary.

 

Executive shall receive an initial annual base salary of $165,000, payable
bi-monthly in arrears (the “Base Salary”) and subject to all federal, state, and
municipal withholding requirements. The Base Salary shall be reviewed by the CEO
annually for adequacy.

 

1.3                               Cash Bonus.

 

The Executive shall be eligible for any cash bonus component of up to 100% of
the Executive’s salary that may be approved by the Compensation Committee of the
Board of Directors from time to time.

 

4

--------------------------------------------------------------------------------


 

1.4                               Long-term Incentive Plan Participation.

 

Executive shall be entitled to participate in the Company’s Long-term Incentive
Plan, based on assessment by the Board or its Compensation Committee, of both
corporate and personal performance. Upon a change in control, as defined in
paragraph 3.1 herein, all awards and equity-based compensation will be treated
in the same manner as if Executive’s employment were terminated by the Company
not for cause under paragraph 1.6(ii) herein.

 

1.5                               Severance Benefit.

 

At any time on or after a change in control of the Company, as defined in
paragraph 3.1, if Executive’s employment is terminated, other than for cause,
the provisions of paragraph 1.6(ii) herein shall apply.

 

1.6                               Termination.

 

As provided in this section, this Agreement may be terminated (a) by the Company
for Cause or without Cause, (b) may be terminated by Executive for Good Reason
or no reason, (c) upon the death or disability of the Executive, or (d) upon the
natural expiration of the term of this Agreement with no extension.

 

(i)                                     For Cause. This Agreement may be
terminated by the Company for Cause by written notice to Executive, specifying
the event relied upon for such termination, within thirty (30) days of such
event. “Cause” shall be defined solely as (a) Executive’s defalcation or
misappropriation of funds or property of the Company, or the commission of any
other illegal act in the course of his employment with the Company which, in the
reasonable judgment of the Board of Directors, has a material adverse financial
effect on the Company or on Executive’s ongoing abilities to carry out his
duties under this Agreement; (b) Executive’s conviction of a felony or of any
crime involving moral turpitude, and affirmance of such conviction following the
exhaustion of any appeals; (c) chronic unapproved absenteeism (other than for a
temporary or permanent Disability), which remains uncured following thirty (30)
days after written notice of such alleged Cause by the Board of Directors; or
(d) any material and substantial breach by Executive of other terms and
conditions of this Agreement, which, in the reasonable judgment of

 

5

--------------------------------------------------------------------------------


 

the Board of Directors, has a material adverse financial effect on the Company
or on Executive’s ongoing abilities to carry out his duties under this Agreement
and which remains uncured following thirty (30) days after written notice of
such alleged Cause by the Board of Directors.

 

(ii)                                  Without Cause. The termination by Company
of Executive’s employment for any reason other than those specified in the
preceding paragraph 1.6(i) shall be deemed to be a termination of his employment
Without Cause, following which (a) Company will pay Executive in a sum of six
(6) months severance, which may be payable in a lump sum or in equal monthly
installments, at the Company’s option; (b) all equity-based compensation,
including compensation pursuant to the Corporation’s Long-term Incentive Plan
shall immediately vest; (c) all Performance Share Units and Stock Appreciation
Rights (as those terms are defined in the Long-Term Incentive Plan) shall be
payable in Common Stock; and (d) the Company shall withhold an amount reasonably
related to the amount of any excise and income taxes payable by Executive as a
result of any payments in Common Stock triggered by this Agreement, or other
agreements between Executive and the Company, or any of its subsidiaries, in
order to assure compliance with applicable federal and state tax laws.

 

(iii)                               Reduction of Duties, etc. Executive
may terminate this Agreement for Good Reason at any time during Executive’s
employment, without the Company’s prior written consent, (a) in the event of any
material adverse change in or reduction by the Company of Executive’s functions,
duties or responsibilities, (b) Executive is asked to move from his current
primary residence and does not desire to do so, (c) any removal of Executive
from any of the positions contemplated by this Agreement, or (d) other material
breach of this Agreement by the Company, by written notice to the Company
specifying the event relied upon for such termination, within ninety (90) days
after such event. Such termination will have the same effect as a termination
Without Cause by the Company as set forth in paragraph 1.6(ii).

 

(iv)                              Change in Control. In the event of a change in
control, which change in control occurs after November 1, 2006, Executive
may terminate this Agreement (a) immediately

 

6

--------------------------------------------------------------------------------


 

before or after such change in control, for whatever reason, and regardless of
the consequences of such change in control to Executive, (b) during the first
twelve (12) months after such change in control, if Executive in his sole
discretion concludes that his continued employment is not acceptable to him, or
(c) during the first twenty-four (24) months after such change in control, if
Executive in his sole discretion, concludes that his duties, responsibilities or
authorities have materially changed. In such event such termination shall have
the same effect as if Executive were terminated without cause as set forth in
paragraph 1.6(ii).

 

(v)                                 Death or Disability. In the event of
Executive’s death during his employment hereunder, his base salary shall be paid
to his estate or legally appointed representative through the end of the month
in which it occurs. If Executive becomes physically or mentally disabled so as
to become unable, for a period of more than six consecutive months or for
shorter periods aggregating at least six months during any twelve-month period,
to perform his duties hereunder on a substantially full-time basis, Executive’s
employment shall terminate, with no further payments of base salary as of the
end of such six months or such twelve-month period. Upon Executive’s death or
disability all vesting schedules, performance goals or other restrictions
applicable to Executive’s equity-based compensation, deferred compensation, life
insurance, retirement, or other benefits provided herein or in other agreements
between Executive and the Company, or any of its subsidiaries, then in effect,
shall be deemed satisfied. In the event of the Executive’s death, the
Executive’s spouse or estate shall receive the Executive’s Teton equity-based
compensation as provided in the applicable plan governing the treatment of such
awards under such circumstances. Executive’s bonus for such year shall be
prorated through the end of the month in which his death occurs or the date of
termination in the event of his disability.

 

(vi)                              Termination by Executive without Good Reason.
Upon a written notice stating the effective date 30 days prior to the stated
effective date, Executive may terminate this Agreement and resign from
Executive’s employment hereunder without any Good Reason. In the event that
Executive terminates his employment without Good Reason, then he shall be
entitled to

 

7

--------------------------------------------------------------------------------


 

Executive’s then Base Salary paid as of the effective date of termination; any
earned but unpaid Bonus for the preceding fiscal year; and any unreimbursed
business expenses or dues described in this Agreement.

 

(vii)                           Continuation of Payments During Disputes. The
Parties recognize that in the event of any dispute as to Executive’s entitlement
to continuing compensation under any of the provisions of this Agreement, the
Company’s economic position is greatly stronger than that of Executive, and that
Executive would suffer substantial and continuing injury should the Company
cease payment of compensation due to Executive hereunder in the case of a
termination which the Company contends is for cause, or if the Company disputes
Executive’s entitlement to invoke his right to terminate his employment under
paragraph 1.6(iii) or (iv). Accordingly, the Parties have agreed that (a) in the
case of any termination which the Company contends is for cause, but Executive
claims is not for cause, or (b) in the case of any termination by Executive
under paragraph 1.6(iii) or paragraph 1.6(iv), the Company shall continue to pay
all compensation due to Executive hereunder until the resolution of such
dispute, but the Company shall be entitled to repayment of all sums so paid, if
it ultimately shall be determined by a court of competent jurisdiction, in a
final non-appealable decision, that (x) the termination was for Cause, or (y)
such termination by Executive was not authorized under paragraph 1.6(iii), or
paragraph 1.6(iv), and all sums so repaid shall bear interest at the prime rate
as published in The Wall Street Journal on the date on which such court makes
such determination. Any such reimbursement of payments by Executive shall not
include any legal fees or other loss, costs, or expenses incurred by the
Company, notwithstanding paragraph 2.8 hereof. This provision is made by the
Parties for the purpose of compensating Executive for the loss he would suffer
in the case of an unfounded discontinuation of compensation, and to encourage
fairness and equitable dealing between the Parties in the event of dispute.

 

 

8

--------------------------------------------------------------------------------


 

1.7                               Benefits.

 

(i)  Executive shall be entitled to participate, without any waiting or
eligibility periods, in all qualified retirement plans provided to other
executive officers and other key employees.

 

(ii)  Executive shall have the right to participate in employee benefit plans
and insurance programs of the Company that the Company may sponsor from time to
time and to receive customary Company benefits, if those benefits are so
offered. Nothing herein shall obligate Executive to accept such benefits if and
when they are offered.

 

(iii)  Executive shall be entitled to four (4) weeks of vacation per calendar
year, which vacation level shall be reviewed by the compensation committee of
the Company’s Board from time to time. In the event that all four weeks of
Executive’s vacation are not used in any calendar year, Executive may carry over
two weeks of vacation into a subsequent year. No more than 1.5 times (1.5x)
Executive’s authorized annual vacation allocation may be accrued, at any given
time. In the event that Executive has reached his maximum authorized vacation
allocation, accrual will not re-commence until Executive uses some of his paid
vacation credit and thereby brings the balance below his maximum. Accrued paid
vacation credit forfeited because of an excess balance can not be retroactively
reapplied.

 

Pay will only be provided for any unused, accrued paid vacation credit at the
time of Executive’s separation from the business by the Company due to a
reduction in force, by Executive upon retirement, or upon the death of an
employee, provided that Executive has been a regular full-time employee for
three calendar months prior to such event. Termination of employment for Cause
by the Company, or Executive’s resignation, will result in the forfeiture of any
unused paid vacation credit.

 

(iv)  The Company shall provide, in its articles of incorporation and its
bylaws, in a form reasonably satisfactory to Executive, for his indemnification
to the maximum extent permissible by law.

 

9

--------------------------------------------------------------------------------


 

1.8                               Expense Reimbursement. Executive shall be
entitled to reimbursement within a reasonable time for all properly documented
and approved expenses for travel. Teton shall reimburse business expenses of
Executive related to Teton business, including, but not limited to, airfare,
lodging, meals, travel expenses, medical expenses while traveling not covered by
insurance, business entertainment, expenses associated with entertaining
business persons, local expenses to governments or governmental officials,
tariffs, applicable taxes outside the US, special expenses associated with
travel to certain countries, supplemental life insurance or supplemental
insurance of any kind or special insurance rates or charges for travel in Russia
or other countries (unless such insurance is being provided by the Company),
rental cars and insurance for rental cars, and any other expenses of travel that
are reasonable in nature or that have been otherwise pre-approved. Executive
shall be governed by the travel and entertainment policy in effect at the
Company.

 

ARTICLE TWO

 

MISCELLANEOUS

 

2.1                               Benefit. This Agreement shall inure to the
benefit of and be binding upon each of the Parties, and their respective
successors. This Agreement shall not be assignable by any Party without the
prior written consent of the other Party. The Company shall require any
successor, whether direct or indirect, to all or substantially all the business
and/or assets of the Company to expressly assume and agree to perform, by
instrument in a form reasonably satisfactory to Executive, this Agreement and
any other agreements between Executive and the Company or any of its
subsidiaries, in the same manner and to the same extent as the Company.

 

2.2                               Governing Law. This Agreement shall be
governed by, and construed in accordance with the laws of the State of Colorado
without resort to any principle of conflict of laws that would require
application of the laws of any other jurisdiction; provided, however, that
Delaware law shall govern with respect to the provisions governing
indemnification of Executive.

 

10

--------------------------------------------------------------------------------


 

2.3                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed to constitute an original. Each
such counterpart shall become effective when one counterpart has been signed by
each Party thereto.

 

2.4                               Headings. The headings of the various articles
and sections of this Agreement are for convenience of reference only and shall
not be deemed a part of this Agreement or considered in construing the
provisions thereof.

 

2.5                               Severability. Any term or provision of this
Agreement that shall be prohibited or declared invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or declaration, without invalidating the remaining terms and
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction, and if any term or provision of this Agreement is
held by any court of competent jurisdiction to be void, voidable, invalid or
unenforceable in any given circumstance or situation, then all other terms and
provisions hereof, being severable, shall remain in full force and effect in
such circumstance or situation, and such term or provision shall remain valid
and in effect in any other circumstances or situation.

 

2.6                               Construction. Use of the masculine pronoun
herein shall be deemed to refer to the feminine and neuter genders and the use
of singular references shall be deemed to include the plural and vice versa, as
appropriate. No inference in favor of or against any Party shall be drawn from
the fact that such Party or such Party’s counsel has drafted any portion of this
Agreement.

 

2.7                               Equitable Remedies. The Parties hereto agree
that, in the event of a breach of this Agreement by either Party, the other
Party, if not then in breach of this Agreement, may be without an adequate
remedy at law owing to the unique nature of the contemplated relationship. In
recognition thereof, in addition to (and not in lieu of) any remedies at law
that may be available to the non-breaching Party, the non-breaching Party shall
be entitled to obtain equitable relief, including the remedies of specific
performance and injunction, in the event of a breach of this Agreement, by the
Party in breach, and no attempt on the part of the non-breaching Party to obtain
such equitable

 

11

--------------------------------------------------------------------------------


 

relief shall be deemed to constitute an election of remedies by the
non-breaching Party that would preclude the non-breaching Party from obtaining
any remedies at law to which it would otherwise be entitled.

 

2.8                               Attorneys’ Fees. If any Party hereto shall
bring an action at law or in equity to enforce its rights under this Agreement,
the prevailing Party in such action shall be entitled to recover from the Party
against whom enforcement is sought its costs and expenses incurred in connection
with such action (including fees, disbursements and expenses of attorneys and
costs of investigation).

 

2.9                               No Waiver. No failure, delay or omission of or
by any Party in exercising any right, power or remedy upon any breach or default
of any other Party, or otherwise, shall impair any such rights, powers or
remedies of the Party not in breach or default, nor shall it be construed to be
a waiver of any such right, power or remedy, or an acquiescence in any similar
breach or default; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Party of any provisions of this Agreement must be in writing and
be executed by the Parties and shall be effective only to the extent
specifically set forth in such writing.

 

2.10                        Remedies Cumulative. All remedies provided in this
Agreement, by law or otherwise, shall be cumulative and not alternative.

 

2.11                        Amendment. This Agreement may be amended only by a
writing signed by all of the Parties hereto.

 

2.12                        Entire Contract. This Agreement and the documents
and instruments referred to herein constitute the entire contract between the
parties to this Agreement and supersede all other understandings, written or
oral, with respect to the subject matter of this Agreement.

 

2.13                        Survival. This Agreement shall constitute a binding
obligation of the Company and any successor thereto.

 

12

--------------------------------------------------------------------------------


 

ARTICLE THREE

 

CHANGE IN CONTROL

 

3.1                               Definition. For purposes of this Agreement and
any other agreement between Executive and the Company, or any of its
subsidiaries, a “change in control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 25% or more of any
class of voting securities of the Company’s then outstanding securities; or
(ii) during any period of twenty-four (24) consecutive months, individuals who
at the beginning of such period were members of the Board cease for any reason
to constitute at least a majority of the Board unless the election, or the
nomination for election by the Company’s shareholders, of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period; or (iii) the stockholders of
the Company approve a definitive agreement (A) for a merger or other business
combination of the Company with or into another corporation pursuant to which
the Company will not survive or will survive only as a subsidiary of another
corporation, (B) for the sale or other disposition of all or substantially all
of the assets of the Company, other than a sale or other disposition of all or
substantially all of the assets of the Company that was in existence or had been
announced prior to the effective date of this Agreement, even if its ultimate
closing does not occur until after the effective date of this Agreement, (C) for
the merger of another corporation into the Company if, as a result of such
merger, less than sixty percent (60%) of the outstanding voting securities of
the Company shall be owned, immediately after such merger, by the owners of the
voting shares of the Company outstanding immediately prior to such merger, or
(D) any combination of the foregoing.

 

13

--------------------------------------------------------------------------------


 

ARTICLE FOUR

 

NON-COMPETETITION & CONFIDENTIALITY

 

4.1                               Non-Competition. In consideration of
employment by the Company and Executive’s receipt of the salary and other
benefits associated with Executive’s employment, and in acknowledgment that
(i) the Company is engaged in oil and gas business, (ii) maintains secret and
confidential information, (iii) during the course of Executive’s employment by
the Company such secret or confidential information may become known to
Executive, and (iv) full protection of the Company’s business makes it essential
that no employee appropriate for his or her own use, or disclose such secret or
confidential information, Executive agrees to the following:

 

(a)                                  Executive shall not use or disclose at any
time during Executive’s employment with the Company, or at any time thereafter,
any trade secret or proprietary or confidential information of the Company or
any of its affiliates.

 

(b)                                 During Executive’s employment with the
Company and for so long as Executive receives any severance benefit provided
under this agreement in respect of the termination of his employment, Executive
shall not be engaged as an officer or executive of, or in any way be associated
in a management or ownership capacity with any corporation, partnership or other
enterprise or venture which conducts a business which is in direct competition
with the business of the Company, with the exception of the outside activities
listed in Exhibit A; provided, however, that Executive may own not more than 2%
of the outstanding securities, or equivalent equity interests, of any class of
any corporation or firm which is in direct competition with the business of the
Company, which securities are listed on a national securities exchange or traded
in the over-the-counter market. For purposes of this Agreement, a lump sum
payment equivalent made to Executive shall be judged in relation to his most
recent annual base salary to determine whether Executive is continuing to
receive a Severance Benefit and shall be measured from the date such payment is
received. It is expressly agreed that the remedy at law for breach

 

14

--------------------------------------------------------------------------------


 

of this covenant is inadequate and that injunctive relief shall be available to
prevent the breach thereof.

 

(c)                                  Executive agrees to receive confidential,
proprietary and other information of the Company in confidence, and not,
directly or indirectly, during the term of is employment or any time after his
employment is terminated for any reason to disclose or furnish to others, assist
others in the application of or use for Executive’s own gain, such information,
including, but not limited to, the Company’s customer, supplier, distributor and
investor lists, trade secrets, methods of conducting or obtaining business.
Furthermore, whether or not such information comprises proprietary information,
trade secrets, or confidential information, Executive also agrees not to
disclose, furnish to others, assist others in the application of, or use for
Executive’s own gain, either any information within the categories of
information herein above specifically listed, including the identity of any
customers and/or investors of the Company, or any other information relating to
the Company s business not made available by the Company to the public or in the
public domain.

 

Executive also agrees that he will not, directly or indirectly, during the term
of his employment or within one (1) year after termination of his employment for
any reason, in any manner, encourage, persuade, or induce any other employee of
the Company to terminate his employment, or any person or entity engaged by the
Company to represent it to terminate that relationship without the express
written approval of the Company. It is expressly agreed that the remedy at law
for breach of this covenant is inadequate and that injunctive relief shall be
available to prevent the breach thereof.

 

4.2                               Confidentiality. Executive shall execute, if
he has not already done so prior to the execution of this Agreement, the
Company’s confidentiality agreement covering employees, which confidentiality
agreement shall become an integral component of this Agreement.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

 

INDEMNIFICATION

 

In consideration of the other mutual promises and agreements contained herein,
Executive shall be covered under the following indemnification agreement, in
addition to any other indemnification that may be available under relevant law
or corporate agreements:

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available, and

 

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks, and

 

WHEREAS, the Company’s Amended and Restated Certificate of Incorporation, as
amended and/or its Amended Bylaws, as amended (the “Corporate Documents”)
provides for indemnification of officers and directors and further provides that
indemnification of agents of the Company by the Company is authorized through
agreements with such agents in certain circumstances and with certain
limitations, and

 

NOW THEREFORE, as part of Executive’s Agreement the Company and Executive do
hereby agree as follows:

 

1. Agreement to Serve. Executive agrees to serve or continue to serve as a
director or officer of the Company for so long as Executive is duly elected or
appointed or until such time as Executive tenders Executive’s resignation or
Executive’s status as a director or officer is terminated.

 

2. Definitions. As used in this Agreement:

 

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.

 

16

--------------------------------------------------------------------------------


 

(b) The term “Corporate Status” shall mean the status of a person who is or was
a director or officer of the Company, or is or was serving, or has agreed to
serve, at the request of the Company, as a director, officer, partner, trustee,
member, employee or agent of another Company, partnership, joint venture, trust,
limited liability company or other enterprise.

 

(c)  The term “Expenses” shall include, without limitation, reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees and expenses of
experts, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and other disbursements or
expenses of the types customarily incurred in connection with investigations,
judicial or administrative proceedings or appeals, but shall not include the
amount of judgments, fines or penalties against Executive or amounts paid in
settlement in connection with such matters.

 

(d)  References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company that imposes duties on, or involves services by, such director, officer,
employee, or agent with respect to an employee benefit plan, its participants,
or beneficiaries; and a person who acted in good faith and in a manner such
person reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

(e)  The term “Change of Control” shall mean the same as that term is used and
defined in Article III of this Agreement.

 

3. Indemnification in Third-Party Proceedings. The Company shall indemnify
Executive in accordance with the provisions of this Paragraph 3 if Executive was
or is a party to or threatened to be made a party to or otherwise involved in
any Proceeding (other than a

 

17

--------------------------------------------------------------------------------


 

Proceeding by or in the right of the Company to procure a judgment in its favor)
by reason of Executive’s Corporate Status or by reason of any action alleged to
have been taken or omitted in connection therewith, against all Expenses,
judgments, fines, penalties, liabilities or losses and, to the extent permitted
by law, amounts paid or to be paid in settlement actually and reasonably
incurred by Executive or on his behalf in connection with such Proceeding, if
Executive acted in good faith and in a manner which Executive reasonably
believed to be in, or not opposed to, the best interests of the Company and,
with respect to of any criminal Proceeding, had no reasonable cause to believe
that his conduct was unlawful. The termination of any Proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Executive did not
act in good faith and in a manner which Executive reasonably believed to be in,
or not opposed to, the best interests of the Company, and, with respect to any
criminal Proceeding, had reasonable cause to believe that his conduct was
unlawful.

 

4. Indemnification in Proceedings by or in the Right of the Company. The Company
shall indemnify Executive in accordance with the provisions of this Paragraph 4
if Executive was or is a party to or threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of Executive’s Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses, judgments, fines, penalties, liabilities or
losses and, to the extent permitted by law, amounts paid or to be paid in
settlement actually and reasonably incurred by Executive or on his behalf in
connection with such Proceeding, if Executive acted in good faith and in a
manner which Executive reasonably believed to be in, or not opposed to, the best
interests of the Company, except that no indemnification shall be made under
this Paragraph 4 in respect of any claim, issue, or matter as to which Executive
shall have been adjudged to be liable to the Company, unless and only to the
extent that the Court of Chancery of Delaware or the court in which such action
or suit was brought shall determine upon application that, despite the

 

18

--------------------------------------------------------------------------------


 

adjudication of such liability but in view of all the circumstances of the case,
Executive is fairly and reasonably entitled to indemnity for such Expenses as
the Court of Chancery or such other court shall deem proper. The termination of
any Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Executive did not act in good faith and in a manner which Executive reasonably
believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal Proceeding, had reasonable cause to believe that
his conduct was unlawful.

 

5. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Paragraph 10, the Company
shall not indemnify Executive in connection with a Proceeding (or part thereof)
initiated by Executive unless the initiation thereof was approved by the Board
of Directors of the Company. Notwithstanding anything to the contrary in this
Agreement, the Company shall not indemnify Executive to the extent Executive is
reimbursed from the proceeds of insurance, and in the event the Company makes
any indemnification payments to Executive and Executive is subsequently
reimbursed from the proceeds of insurance, Executive shall promptly refund such
indemnification payments to the Company to the extent of such insurance
reimbursement.

 

6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Executive has been successful,
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, Executive shall be indemnified against all
Expenses incurred by him or on his behalf in connection therewith. Without
limiting the foregoing, if any Proceeding or any claim, issue or matter therein
is disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to Executive, (ii) an
adjudication that Executive was liable to the Company, (iii) a plea of guilty or
nolo contendere by Executive, (iv) an adjudication that Executive did not act in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company, and (v) with respect to any criminal

 

19

--------------------------------------------------------------------------------


 

proceeding, an adjudication that Executive had reasonable cause to believe his
conduct was unlawful, Executive shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

 

7. Notification and Defense of Claim. As a condition precedent to his right to
be indemnified, Executive must notify the Company in writing as soon as
practicable of any Proceeding for which indemnity will or could be sought by him
and provide the Company with a copy of any summons, citation, subpoena,
complaint, indictment, information or other document relating to such Proceeding
with which he is served. With respect to any Proceeding of which the Company is
so notified, the Company will be entitled to participate therein at its own
expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to Executive. After notice from the Company to
Executive of its election so to assume such defense, the Company shall not be
liable to Executive for any legal or other expenses subsequently incurred by
Executive in connection with such claim, other than as provided below in this
Paragraph 7. Executive shall have the right to employ his own counsel in
connection with such claim, but the fees and expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof shall be
at the expense of Executive unless (i) the employment of counsel by Executive
has been authorized by the Company, (ii) counsel to Executive shall have
reasonably concluded that there may be a conflict of interest or position on any
significant issue between the Company and Executive in the conduct of the
defense of such action or (iii) the Company shall not in fact have employed
counsel to assume the defense of such action, in each of which cases the fees
and expenses of counsel for Executive shall be at the expense of the Company,
except as otherwise expressly provided by this Agreement. The Company shall not
be entitled, without the consent of Executive, to assume the defense of any
claim brought by or in the right of the Company or as to which counsel for
Executive shall have reasonably made the conclusion provided for in clause
(ii) above. The Company shall not be required to indemnify Executive under this
Agreement for any amounts paid in settlement of any

 

20

--------------------------------------------------------------------------------


 

Proceeding effected without its written consent. The Company shall not settle
any Proceeding in any manner which would impose any penalty or limitation on
Executive without Executive’s written consent. Neither the Company nor Executive
will unreasonably withhold their consent to any proposed settlement.

 

8. Advancement of Expenses. Subject to the provisions of Paragraph 9 below, in
the event that the Company does not assume the defense pursuant to Paragraph 7
of this Agreement of any Proceeding to which Executive was or is a party or is
threatened to be made a party by reason of his Corporate Status or by reason of
any action alleged to have been taken or omitted in connection therewith and of
which the Company receives notice under this Agreement, any Expenses incurred by
Executive or on his behalf in defending such Proceeding shall be paid by the
Company in advance of the final disposition of such Proceeding; provided,
however, that the payment of such Expenses incurred by Executive or on his
behalf in advance of the final disposition of such Proceeding shall be made only
upon receipt of an undertaking by or on behalf of Executive to repay all amounts
so advanced in the event that it shall ultimately be determined that Executive
is not entitled to be indemnified by the Company as authorized in this
Agreement. Such undertaking shall be accepted without reference to the financial
ability of Executive to make repayment.

 

9. Procedure for Indemnification. In order to obtain indemnification or
advancement of Expenses pursuant to Paragraphs 3, 4, 6 or 8 of this Agreement,
Executive shall submit to the Company a written request, including in such
request such documentation and information as is reasonably available to
Executive and is reasonably necessary to determine  whether and to what extent
Executive is entitled to indemnification or advancement of Expenses. Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within 30 days after receipt by the Company of the written request of
Executive, unless with respect to requests under Paragraphs 3, 4 or 8 the
Company determines within such 30-day period that such Executive did not meet
the applicable standard of conduct for indemnification set forth in

 

21

--------------------------------------------------------------------------------


 

Paragraph 3 or 4, as the case may be. The Board of Directors of the Company
shall either (a) approve the indemnification and advancement of Expenses (i) by
a majority vote of the Directors of the Company consisting of persons who are
not at that time parties to the Proceeding (“Disinterested Directors”), whether
or not a quorum; or (ii) by a committee of Disinterested Directors designated by
a majority vote of Disinterested Directors, whether or not a quorum; or
(b) designate independent legal counsel (appointed by the Company and approved
by Executive) who shall, within said 30-day period, provide a written opinion to
the Board as to whether Executive has met the relevant standards of conduct for
indemnification and advancement of Expenses. The obligations of the Company
hereunder with respect to the payment of any Expenses, judgment, fine or penalty
shall be subject to the condition that the independent legal counsel shall not
have determined (in a written opinion) that Executive is not permitted to be
indemnified under the applicable standards of conduct for indemnification.

 

The obligation of the Company regarding the advancement of Expenses pursuant to
this Agreement shall be subject to the condition that, if, when and to the
extent that the independent legal counsel determines that Executive is not
permitted to be so indemnified, the Company shall be entitled to be reimbursed
by Executive (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid. If Executive has commenced legal proceedings (either before or
after the determination by independent legal counsel) in a court of competent
jurisdiction to secure a determination that Executive may be indemnified under
this Agreement or otherwise, any determination made by the independent legal
counsel that Executive is not permitted to be indemnified shall not be binding,
and Executive shall not be required to reimburse the Company for any advancement
of Expenses and shall continue to be entitled to the advancement of Expenses
until a final judicial determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or lapsed). If there has been
no determination by the independent legal counsel or if the independent legal
counsel determines that Executive is not permitted to be indemnified in whole or
in part, Executive shall have the right to commence

 

22

--------------------------------------------------------------------------------


 

litigation in any court in the states of Colorado or Delaware having subject
matter jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
independent legal counsel or any aspect thereof, and the Company hereby consents
to service of process and to appear in any such proceeding.

 

10. Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by Executive in any court of
competent jurisdiction if the Company denies such request, in whole or in part,
or if no disposition thereof is made within the 30-day period referred to above
in Paragraph 9. Unless otherwise required by law, the burden of proving that
indemnification is not appropriate shall be on the Company. Neither the failure
of the Company to have made a determination prior to the commencement of such
action that indemnification is proper in the circumstances because Executive has
met the applicable standard of conduct, nor an actual determination by the
Company pursuant to Paragraph 9 that Executive has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Executive has not met the applicable standard of conduct. Executive’s
expenses (of the type described in the definition of “Expenses” in Paragraph
2(c)) reasonably incurred in connection with successfully establishing his right
to indemnification, in whole or in part, in any such Proceeding shall also be
indemnified by the Company.

 

11. Partial Indemnification. If Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by him or on his behalf in connection with any Proceeding
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Executive for the portion of such Expenses, judgments, fines,
penalties or amounts paid in settlement to which Executive is entitled.

 

12. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Executive, who shall execute all papers required and take all action
necessary to secure such rights, including

 

23

--------------------------------------------------------------------------------


 

execution of such documents as are reasonably necessary to enable the Company to
bring suit to enforce such rights.

 

13. Term of Indemnification. The Company’s agreements and obligations under this
Agreement shall continue during the period Executive is a director or officer of
the Company, and shall continue thereafter so long as Executive shall be subject
to any possible claim or proceeding by reason of Executive’s service in such
capacity. Executive’s rights under this Agreement shall inure to the benefit of
Executive’s heirs, executors, and administrators.

 

14. Officer and Director Liability Insurance. In the event the Company’s
Directors and Officers Insurance terminates or the scope or amount of coverage
of the Company’s Directors and Officers Insurance be reduced from the scope and
coverage in effect during the first year of the Agreement, the Company agrees to
give Executive prompt notice thereof and to hold harmless and indemnify
Executive to the fullest extent permitted pursuant to this Agreement and/or by
applicable law to the full extent of the coverage that is in effect during the
first year of this Agreement.

 

15. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Executive may be entitled under the Corporate Documents,
any agreement, any vote of stockholders or disinterested directors, the General
Company Law of Delaware, any other law (common or statutory), or otherwise, both
as to action in his official capacity and as to action in another capacity while
holding office for the Company. Nothing contained in this Agreement shall be
deemed to prohibit the Company from purchasing and maintaining insurance, at its
expense, to protect itself or Executive against any expense, liability or loss
incurred by it or him in any such capacity, or arising out of his status as
such, whether or not Executive would be indemnified against such expense,
liability or loss under this Agreement; provided that the Company shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Executive has otherwise
actually received such

 

24

--------------------------------------------------------------------------------


 

payment under any insurance policy (whether arising from an insurance policy
provided to the Company, a subsidiary, a parent, or any other insurance policy),
contract, agreement or otherwise.

 

16. Attorneys’ Fees. In the event that Executive institutes any legal action to
enforce Executive’s legal rights hereunder, or to recover damages for breach of
this Agreement, Executive, if Executive prevails in whole or in part, shall be
entitled to recover from the Company reasonable attorneys’ fees and
disbursements incurred by Executive with respect to the claims or matters on
which Executive has prevailed.

 

17. Merger, Consolidation, or Change of Control. In the event that the Company
shall be a constituent company in a consolidation or merger, whether the Company
is the resulting or surviving company or is absorbed, or if there is a Change of
Control, Executive shall stand in the same position under this Agreement as
Executive would have with respect to the Company if its separate existence had
continued or if there had been no Change of Control.

 

18. Savings Clause. Notwithstanding any other provision of this Agreement, if
the indemnification provisions under this Agreement or any portion thereof shall
be invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Executive as to Expenses, judgments, fines,
penalties and amounts paid in settlement with respect to any Proceeding to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated and to the fullest extent permitted by applicable law.

 

19. Modification and Waiver. Notwithstanding any other provision of this
Agreement, the indemnification provisions in this Article V of this Agreement
may be amended from time to time to reflect changes in Delaware law or for other
reasons.

 

20. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:

 

25

--------------------------------------------------------------------------------


 

(a)                                  if to Executive, to:

 

(b)                                 if to the Company, to:

 

Teton Energy Corporation

410 17th Street – Suite 1850

Denver, CO  80202

Attn: Chairman, Compensation Committee

 

or to such other address as may have been furnished to Executive by the Company
or to the Company by Executive, as the case may be.

 

21. No Limitation. Notwithstanding any other provision of this Agreement, for
avoidance of doubt, the parties confirm that the foregoing does not apply to or
limit Executive’s rights under Delaware law or the Company’s Corporate
Documents.

 

IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
date first above written.

 

 

/s/ James J. Woodcock

 

/s/ Andrew M. Schultz

 

Teton Energy Corporation

Executive

By:

James J. Woodcock

 

Its:

Director & Chairman, Compensation

 

 

Committee

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Outside Activities

Andrew M. Schultz

 

Company/Project
Name

 

Nature of Business

 

Date Hired or
Commenced
Involvement

 

Position

 

Compensation

 

Annual Time Commitment,
(time away from office)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:  April 1, 2006

 

Initials:   Executive:              Company:               

 

 

Teton Energy Corporation • 410 17th Street, Suite 1850 • Denver, CO 80202 • Tel:
303-565-4600

 

--------------------------------------------------------------------------------

 